 UNITED STATES DISTRICT COURT FOR THE
 EASTERN DISTRICT OF NEW YORK



CORY HAMMOCK,
                                                      1:18-CV-05628-SJ-ST
                                  Plaintiff,
                                                      MEMORANDUM OF LAW IN
                                                      OPPOSITION TO SUA SPONTE
       v.                                             DISMISSAL FOR FAILURE TO
                                                      PROSECUTE

MOVING STATE TO STATE LLC, NATALIE
SCHMID, STATE TO STATE MOVING NY
INC, STATE TO STATE MOVING GROUP
LLC, MICKEY MILLER, JOE MILLER
and DOES 2-6,


                              Defendants(s).




                                  PRELIMINARY STATEMENT

        The Plaintiff respectfully requests that the Court allow this Action to proceed. Dismissal

 of a case for failure to prosecute is an extreme remedy warranted only in extreme situations. In the

 instant case, the Plaintiff is guilty of nothing more than a brief delay in amending his Complaint

 due to outside factors beyond his control. At no time has the Plaintiff failed to comply with court-

 ordered deadlines nor is he currently in violation of any court order. For the reasons set forth below,

 the Court should not dismiss the instant Case under FRCP 41.
       To the extent the Court has concerns that there is a lack of direction Plaintiff’s prosecution

of this matter, Plaintiff’s counsel has detailed its intended next steps in the Declaration of T. Bryce

Jones, (“Jones Decl.”) filed herewith (at ¶¶13-15).

                                       LEGAL STANDARD

       FRCP 41 grants the court authority to dismiss a case for lack of prosecution sua sponte.

However, the Second Circuit has stated that “the discretion to dismiss a case under Rule 41(b)

should be exercised sparingly” and only when the district judge is “sure of the impotence of

lesser sanctions.” Chira v. Lockheed Aircraft Corp., 634 F.2d 664, 665 (2d Cir. 1980); accord

Lewis v. Rawson, 564 F.3d 569, 576 (2d Cir. 2009).

       In reviewing District Courts’ decisions to dismiss for lack of prosecution, the Second

Circuit considers the following five factors, none of which are dispositive: “(1) the duration of

the plaintiff's failures; (2) whether plaintiff had received notice that further delays would result in

dismissal; (3) whether the defendant is likely to be prejudiced by further delay; (4) whether the

district judge has taken care to strike the balance between alleviating court calendar congestion

and protecting a party's right to due process and a fair chance to be heard; and (5) whether the

judge has adequately assessed the efficacy of lesser sanctions.” Martens v. Thomann, 273 F.3d

159, 180 (2d Cir. 2001).

  ANY DELAY IN THE INSTANT CASE WAS: 1) CAUSED BY OUTSIDE FACTORS,
                  AND 2) OF INSIGNIFICANT DURATION
       In determining the first Martens factors, courts in the district analyze two sub-factors. “The

first factor to be examined breaks down into two parts: (1) whether the failures to prosecute were

those of the plaintiff, and (2) whether these failures were of significant duration.” U.S. ex rel.

Drake v. Norden Sys., Inc., 375 F.3d 248, 255 (2d Cir. 2004) citing Martens, supra at 180.
       To the extent any delay can be said to have occurred in the instant case, it is due not the

inaction on the part of the Plaintiff but the fact that not one, but two, state actions are unfolding

against the same defendants. First, United States v. Yarin Nadel et al., Civil Action No. 1:19-cv-

01578-MKB-CLP, was terminated by consent decree a little more than a month ago. Jones Decl.

Ex. A. Second, in late October, counsel for Plaintiff became aware that two defendants, Michael

and Yarin Nadel, were indicted and arrested for the same acts that make up the subject matter of

the instant case. Jones Decl. Ex. B. Counsel for Plaintiff have been in the process of formulating

a strategy going forward given the developments of these parallel cases and intend to move forward

with filing for leave to amend their complaint to name these heretofore unnamed or incorrectly

named parties and pursue relief for the Plaintiff accordingly. Jones Decl. ¶13.

       Further, the Second Circuit has ruled that dismissal has not been warranted by delays

significantly longer than this one. See, e.g. U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,

250 (2d Cir. 2004) (overturning District of Connecticut order dismissing a case for Plaintiff’s 17-

month delay in complying with a court order). While shorter delays have been found to warrant

dismissal where Plaintiff has failed to comply with a court-ordered deadline (see, e.g., Chira v.

Lockheed Aircraft Corp., 634 F.2d 664 (2d Cir. 1980)(dismissal was warranted where Plaintiff

did nothing within six-month discovery window set by the Court)), in the instant case, no

schedule has been set nor order given that Plaintiff has failed to comply with.

AT NO TIME WAS PLAINTIFF GIVEN A SCHEDULE OR WARNED THAT FAILURE
            TO ADHERE TO IT WOULD RESULT IN DISMISSAL

       The Court’s Order to Show Cause of November 22, 2019, was the first notice Plaintiff has

had that the Court was contemplating moving for dismissal sua sponte. At no time was Plaintiff

ordered to amend his Complaint within a set time frame. Further, Plaintiff has complied with every

Court order compelling an update. Jones Decl. ¶16. Had Plaintiff been aware that the Court was
contemplating such an action, motions to amend the complaint would have been expedited. Jones

Decl. ¶16.

         DEFENDANTS WOULD NOT BE PREJUDICED BY FURTHER DELAY

       The Defendants, despite being aware of this instant action, have failed to appear. Jones

Decl. ¶5. This OTSC for dismissal was filed, sua sponte, by the court. As the Defendants have

not appeared to articulate any prejudice that this delay has caused them, the only possible prejudice

which could exist against them is that which may be presumed from unreasonable delay. Lyell

Theatre Corp. v. Loews Corp., 682 F.2d 37, 43 (2d Cir.1982). In the instant case, the delay is both

moderate and excusable, and so the “the need to show actual prejudice is proportionally greater.”

Id. Plaintiff’s counsel appeared before this Court on September 4, 2019, less than three months

before the Court filed this Order to Show Cause. While certainly there are situations where a three-

month delay could cause prejudice to a Defendant, the instant case is not one of them. Even if the

Court found that this delay is not excusable, it is certainly sufficiently slight that in order to merit

dismissal, actual prejudice must be shown. Absent a Defendant appearing to articulate what that

prejudice is, it cannot be presumed from such a moderate and excusable delay.

  PLAINTIFF’S RIGHT TO BE HEARD OUTWEIGHS THE CONSIDERATIONS OF
                       CALENDAR CONGESTIONS

       It is well settled that “There must be compelling evidence of an extreme effect on court

congestion before a litigant's right to be heard is subrogated to the convenience of the court.”

Lucas v. Miles, 84 F.3d 532, 535 (2d Cir.1996), see also LeSane v. Hall's Sec. Analyst, Inc., 239

F.3d 206, 210 (2d Cir. 2001). No such evidence has been presented here.

   THE COURT HAS NOT ENTERED ANY SANCTIONS AGAINST PLAINTIFF TO
                              DATE
       At no time has the Court warned Plaintiff that it considered him to be delaying prosecution,

nor has the Court imposed any sanction at all to date. To jump immediately to dismissal without

prejudice for a violation Plaintiff was never made aware us would be an abuse of this Court’s

discretion. Should the Court wish Plaintiff to move the case forward more expeditiously, an order

to that effect would suffice.

                                         CONCLUSION

       For all the foregoing reasons, Plaintiff respectfully requests that the Court not dismiss the

instant action with prejudice.

Dated: New York, New York
       December 2, 2019


                                                             Respectfully submitted,
                                                             /s/ Bryce Jones
                                                             T. Bryce Jones
                                                             Jones Law Firm, P.C.
                                                             450 7th Ave. Suite 1408
                                                             New York, NY 10123
                                                             (212) 258-0685
                                                             bryce@joneslawnyc.com
                                                             Attorneys for Plaintiff
